Citation Nr: 1507648	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-33 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left hip disability, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected left knee disability.

3.  Entitlement to an increased disability rating in excess of 50 percent for major depressive disorder (MDD).

4.  Entitlement to an increased disability rating in excess of 20 percent for left shoulder joint injury, with pain, strain, and dislocation.

5.  Entitlement to an increased disability rating in excess of 10 percent for low back strain.

6.  Entitlement to an increased disability rating in excess of 10 percent for left knee patellofemoral stress syndrome (PFS) with chondromalacia patella.
7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods - Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

On his December 2012 substantive appeal, VA Form-9, the Veteran indicated he desired to testify before a member of the Board at a hearing.  Subsequently, in a March 2014 statement, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to an increased disability rating in excess of 50 percent for MDD, entitlement to an increased disability rating in excess of 10 percent for low back strain, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2005 rating decision denied service connection for a left hip disability.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left hip disability, and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's left hip disability was caused by an in-service event and is related to active service.

4.  For the entire disability rating period under appeal, the Veteran's left shoulder joint injury, with pain, strain, and dislocation, was not manifested by favorable abduction to 60 degrees, limitation of motion of the arm midway between the side and shoulder level, recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, or malunion of a marked deformity.

6.  The Veteran did not fully cooperate on his left knee PFS, with chondromalacia patella, VA medical examinations.

7.  The evidence of record is inadequate to evaluate the service-connected disability of left knee PFS, with chondromalacia patella.

5.  For the entire disability rating period under appeal, the weight of the probative evidence is against a finding  the Veteran's left knee PFS, with chondromalacia patella, was manifested by ankylosis of the knee, moderate recurrent subluxation or lateral instability of the knee, limitation of flexion of the knee limited to 30 degrees, cartilage, semilunar, dislocated with frequent episodes of "lock," pain, and effusion into the joint, flexion limited to 30 degrees for cartilage, semilunar, removal, limitation of extension of the knee to 15 degrees, impairment of the tibia and fibula, and genu recurvatum.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service connection for a left hip disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2014).

3.  The criteria for entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for a disability rating in excess of 20 percent for left shoulder joint injury, with pain, strain, and dislocation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5200-5202 (2014).

5.  The criteria for a disability rating in excess of 10 percent for Veteran's left knee PFS, with chondromalacia patella, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, DCs (DC) 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice letters were sent to the Veteran in April 2010 and February 2013.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in October 2012 and September 2014 and a supplemental statement of the case (SSOC) in July 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, examinations to assess his disabilities were held in July 2010, September 2010, March 2011, April 2012, March 2013, April 2013, and September 2014.  While the examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and attempted range of motion testing, the Board finds that the Veteran's failure to cooperate precluded accurate and probative range of motion findings.  Due to the multiple inconsistencies noted during testing and repeat testing completed by multiple treatment providers, the Board finds that a remand for reexamination is not warranted in this case.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the September 2005 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the September 2005 denial, the Veteran did not have a diagnosed left hip disability.  In an April 2010 x-ray, the impression was that the Veteran had degenerative joint disease (DJD) of the hips. This evidence was not before the AOJ in September 2005 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the September 2005 decision and the claim must be reopened.

III.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Left Hip Disability

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2010 Compensation and Pension (C&P) Examination report, the Veteran was diagnosed with left hip osteoarthritis.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A June 1991 service treatment record (STR) noted that the Veteran injured his left hip during service.

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In the July 2010 C&P Examination report, the VA examiner opined that while it was less likely than not that the Veteran's left hip osteoarthritis was related to active service, it was at least as likely as not that his hip injury in service permanently aggravated the condition of left hip osteoarthritis beyond its normal progression.  The VA examiner noted that in 1997, the Veteran had a second injury to his hip.  The examiner further noted that the left hip's degeneration had progressed further when compared to the right hip.  

In a follow-up September 2010 C&P Examination note, the VA examiner contradicted herself, noting that the left hip osteoarthritis was less likely than not related to military service.  The examiner noted that there was a questionable defect in the left hip in 1991.  However, the Board notes that on both the Veteran's 1989 Report of Medical Examination and Report of Medical History, for enlistment, no hip defect was noted.  Thus, the Veteran is presumed to have been in sound condition upon entry into the military.  

In a March 2011 Physician's Questionnaire, the Veteran's private physician, Dr. 
G. S., M.D., noted that the Veteran injured his left hip playing basketball in 1991 while serving in the marines.  In the physician's opinion, it was more likely than not that the Veteran's left hip injury during service was related to his current osteoarthritis.

In an April 2012 C&P Hip Examination report, the VA examiner opined that it was less likely than not that the hip injury the Veteran experienced in service was related to his current left hip osteoarthritis.  His rationale was that medical literature did not support a relationship between an acute injury that resolves in less than one week and the development of long term arthritis.  

The Board notes that VA examiner who authored the July 2010 C&P Examination report and the September 2010 C&P Examination note directly contradicted herself.  As such, the Board affords little probative weight to either opinion.  This leaves the March 2011 private medical opinion which establishes a positive nexus and the April 2012 C&P Examination report which establishes a negative nexus.  As the evidence for and against the Veteran's claim is in relative equipoise, affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that his left hip osteoarthritis is etiologically related to active service.  See Owens v. Brown, 7 Vet. App. 467 (1993) (stating VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so); see also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  As such, service connection for a left hip disability is warranted.  

Left shoulder joint injury, with pain, strain, and dislocation

The Veteran contends that his left shoulder joint injury, with pain, strain, and dislocation, warrants a higher disability rating than the currently assigned 20 percent rating.  

The Veteran's left shoulder joint injury, with pain, strain, and dislocation more nearly approximates the criteria for a 10 percent rating.  38 C.F.R. § 4.71a, DCs 5200-5202 (2014).  The Board notes that the Veteran's left shoulder is his minor shoulder.

DC 5200-5202 provide ratings based on the shoulder and arm.  Under DC 5200, ankylosis of the scapulohumeral articulation, the minimum 20 percent rating is warranted for favorable abduction to 60 degrees, can reach mouth and heat.  38 C.F.R. § 4.71a, DC 5200 (2014).  A 30 percent rating is warranted for intermediate between favorable and unfavorable scapulohumeral articulation.  Id.  The maximum 40 percent rating is warranted for unfavorable scapulohumeral articulation, with abduction limited to 25 degrees from the side.  Id.  

Under DC 5201, Limitation of motion of the arm, the minimum 20 percent rating is warranted for limitation of motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2014).  A 20 percent rating is warranted for limitation of motion midway between the side and shoulder level.  Id.  The maximum 30 percent rating is warranted for limitation of motion to 25 degrees from the side.  Id.

Under DC 5202, other impairment of the humerus, a 20 percent rating is warranted for malunion of the humerus with moderate deformity.  38 C.F.R. § 4.71a, DC 5202 (2014).  A 20 percent rating is warranted for malunion of the humerus with marked deformity.  Id.  A 20 percent rating is warranted for recurrent dislocation of the humerus with infrequent episodes, and guarding of movement only, at shoulder level .  Id.  A 20 percent rating is warranted for recurrent dislocation of the humerus with frequent episodes and guarding of all arm movements.  Id.  A 40 percent rating is warranted for fibrous union of the humerus.  Id.  A 50 percent rating is warranted for nonunion of the humerus (false flail joint).  Id.  The maximum 70 percent rating is warranted for loss of head of the humerus (flail shoulder).  Id.

In a March 2013 C&P report, the Veteran was diagnosed with a strain dislocation to his left shoulder.  The VA examiner noted that the Veteran was right hand dominant.  Range of motion for the left shoulder was left shoulder flexion and abduction to 90 degrees with no objective evidence of painful motion.  The examiner noted that there was 45 degrees of internal and external rotation.  The VA examiner noted that he considered this examination invalid and unreliable based on the lack of global effort and lack of care and evaluation, by the Veteran, concerning his left shoulder.  The examiner also wrote that the Veteran's report with pain in every direction and throughout movement of the shoulder made it impossible for him to discern the Veteran's true disability without speculating.  

The Veteran was able to perform repetitive-use testing but no results were marked in the examination report.  The report noted that the Veteran did not have additional limitation in range of motion of the left shoulder following repetitive-use testing.  Additionally, he had no functional loss and/or functional impairment of his left shoulder and arm.  The Veteran had no tenderness or pain on palpation of the joints, soft tissue, or biceps tendon of either shoulder, had no guarding of either shoulder, and did not have ankylosis of the glenohumeral articulation.  Left shoulder abduction and forward flexion were normal strength.  The Veteran was unable to perform the Hawkins' Impingement test, the Empty-can test, the External rotation/Infraspinatus strength test, the Lift-off subscapularis test, the Crank apprehension and relocation test, and the Corss0body adduction test.  

There was no history of mechanical symptoms or recurrent dislocation of the glenohumeral joint.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  The Veteran has not had a total shoulder joint replacement or arthroscopic or other shoulder surgery.  The Veteran had no scars related to any condition of his left shoulder.  The functional impairment of his left shoulder was not so extreme that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies of the shoulder were performed but no degenerative or traumatic arthritis was documented.  The VA examiner noted that the Veteran's left shoulder would not impact his ability to work.  

The VA examiner opined that he could not medically explain the discordance between the extreme level of pain the Veteran reported, the extreme limitations he had with motion and his lack of medical attention for his left shoulder.  The examiner did not consider the measured motions to be valid or a true reflection of the current status of his service-connected shoulder.  The examiner also noted that there was a lack of documentation to support the Veteran's reported work restrictions for his left shoulder, now, compared to when the Veteran was first service-connected for his left shoulder.  

In an April 2013 C&P Examination note, the VA examiner noted that an October 2007 x-ray showed comparable minimal degenerative changes in the Veteran's shoulders.  It was his medical opinion that the arthritis noted in the left shoulder was not the result of, nor aggravated by, his service-related left shoulder injury.  His rationale was that the findings were minimal and they were comparable to the other shoulder where no service-connected injury occurred.

In a September 2014 C&P Examination report, performed by a different examiner, the Veteran reported flare-ups that impacted the function of his left shoulder.  Left shoulder flexion was to 120 degrees with objective evidence of painful motion beginning at 90 degrees.  Left shoulder abduction was to 80 degrees, with objective evidence of painful motion beginning at 80 degrees.  The Veteran was able to perform repetitive-use testing with flexion ending at 100 degrees and abduction ending at 70 degrees.  Functional loss or impairment of the left shoulder after repetitive-use testing included less movement than normal, weakened movement, and pain on movement.  The Veteran had no guarding of either shoulder.  Left shoulder abduction and forward flexion strength was active movement against some resistance.  The Veteran had no ankylosis of the glenohumeral articulation.

Hawkin's impingement test and External rotation/Infraspinatus strength test were positive.  The Veteran was unable to perform the Empty-can test, and the Lift-off subscapularis test.  There was no history of mechanical symptoms or recurrent dislocation of the glenohumeral joint.  Crank apprehension and relocation tests were negative.  The Veteran had no AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  Cross-body adduction test was negative.  The Veteran had no total shoulder joint replacement, arthroscopic or other shoulder surgery, or scars related to his left shoulder condition.  The left shoulder condition had no functional impairment to such an extreme that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Imaging studies of the left shoulder were performed and degenerative or traumatic arthritis was documents in the left shoulder.  The VA examiner noted that the Veteran's left shoulder would not impact his ability to work.

The VA examiner opined that the measurements taken in this examination report should not be deemed a reliable measure of the disability caused by the Veteran's left shoulder condition as there was inconsistent effort on the examination.  He explained that this was manifested by better range of motion when the Veteran was dressing than being observed on the examination.  Because the Veteran did not exert maximum effort, it could not be determined what his left shoulder limitations were, without resorting to speculation.  The examiner also opined that the arthritis seen on the x-ray was unlikely to be related to the Veteran's service-related shoulder injury.  His rationale was that in 2007, the Veteran had arthritis in both shoulders and his current arthritis was not advanced more than would be expected during the passage since then.  

The Board has not overlooked the Veteran's statements with regard to the severity of his left shoulder disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  Accordingly, while the Board has considered his assertions that his left shoulder symptoms have worsened, the most probative and objective medical evidence consists of the medical treatment the Veteran received for his left shoulder.  Even affording the Veteran the benefit of the doubt that the results of his March 2013 C&P examination and September 2014 C&P examination were valid, he still does not meet the criteria for a higher rating.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent rating for left shoulder joint injury, with pain, strain, and dislocation, is appropriate and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2014); see Hart, supra.
Based on this evidence, at no point during the pendency of the appeal did the Veteran qualify for a rating in excess of 20 percent under another diagnostic code.  The Veteran does not have ankylosis of scapulohumeral articulation, so DC 5200 is inapplicable.  38 C.F.R. § 4.71a, DC 5200 (2014).  The Veteran's limitation of motion of his left shoulder is not to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2014).  The Veteran does not have fibrous union of the humerus.  38 C.F.R. § 4.71a, DC 5202 (2014).

Therefore, the Board finds that the left shoulder joint injury, with pain, strain, and dislocation, more nearly approximates the criteria for a 20 percent disability rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §4.71a, DC 5202 (2014).  The assignment of a 20 percent rating is based on infrequent episodes and guarding of movement only at shoulder level.  

The Veteran's additional symptoms included less movement than normal, weakened movement, pain on movement, and x-ray evidence of arthritis.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

To the extent that the C&P examination reports indicate that the Veteran's left shoulder disability results in limitation of motion midway between his side and shoulder level, entitling him to a 20 percent rating under DC 5201, the Board notes that the Veteran has not challenged the May 2013 rating decision's assignment of a rating under DC 5202.  38 C.F.R. § 4.71a, DC 5201-5202 (2014).  To simultaneously assign another rating based on limitation of motion of the left shoulder would constitute pyramiding.  38 C.F.R. § 4.14 (2014).  The Veteran is already rated under DC 5202 which contemplates guarding of movement at the shoulder level.  38 C.F.R. § 4.71a, DC 5202 (2014).  As such, the preponderance of the evidence is against entitlement to a separate rating.

Left knee PFS with chondromalacia patella

The Veteran contends that his left knee PFS, with chondromalacia patella, warrants a higher disability rating than the currently assigned 10 percent rating.  

The Veteran's left knee PFS, with chondromalacia patella, more nearly approximates the criteria for a 10 percent rating.  38 C.F.R. § 4.71a, DCs 5256-5263 (2014).

DC 5256 provides ratings based on ankylosis of the knee.  The minimum 30 percent rating is warranted for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  The maximum 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 U.S.C.A. § 4.71a, DC 5256 (2014).

DC 5257 provides ratings based on other impairment of the knee.  The minimum 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  The maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2014).
DC 5258 provides a 20 percent rating based on cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2014).

DC 5259 provides a 10 percent rating based on cartilage, semilunar, removal of symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2014).

DC 5260 provides ratings based on limitation of flexion of the leg.  The minimum 0 (zero) percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted to flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  The maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).

DC 5261 provides ratings based on limitation of extension of the leg.  The minimum 0 (zero) percent rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  The maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).

DC 5262 provides ratings based on the impairment of the tibia and fibula.  The minimum 10 percent rating is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  The maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262 (2014).

DC 5263 provides a 10 percent rating based on genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objective demonstrated.  38 C.F.R. § 4.71a, DC 5263 (2014).

In a March 2013 C&P Examination report, the Veteran was diagnosed with left knee chondromalacia.  The Veteran reported constant left knee pain.  The VA examiner noted that the Veteran had no changes or new care for his left knee since his last C&P examination when he was granted service connection in 1992.  The Veteran reported that he did not experience flare-ups.

Left knee flexion was to 140 degrees or greater with no objective evidence of painful motion.  There was no limitation to his left knee extension and no objective evidence of painful motion.  After repetitive-use testing, the Veteran's flexion and extension remained unchanged.  The VA examiner noted that the Veteran had no additional limitation in range of motion for his left knee, no functional loss and/or functional impairment, and no tenderness or pain to palpation.  Left knee flexion and extension strength were 0/5 or no muscle movement.  The examiner noted that he was unable to test the Veteran's anterior instability, posterior instability, and medial-lateral instability for the left knee.  There was no evidence or history or recurrent patella subluxation/dislocation, no history or evidence of "shin splints," and no meniscal conditions or surgical procedures for a meniscal condition.  The Veteran had never had a meniscectomy or a total knee joint replacement.  The Veteran had never had arthroscopic or other knee surgery and had no scars related to his left knee PFS.  

The Veteran used a cane on a regular basis.  There was not functional impairment of the Veteran's left knee PFS that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were performed and no degenerative or traumatic arthritis was documented.  Additionally, there was no evidence of patellar subluxation.  The VA examiner noted that the Veteran's left leg would not impact his ability to work.  

The examiner opined that there was no valid medical evidence to support that the Veteran's left knee condition, in and of itself, was different in comparison to when it was previously examined.  Therefore, there was no change in the Veteran's employability status in regards to his left knee.  The examiner noted that the Veteran over reported his pain and the inconsistent range of motion invalidated the examination.
In a March 2013 deferred rating decision, the AOJ noted that Social Security records and private medical records include a diagnosis of osteoarthritis of the knee.  However, the VA examiner found no evidence.  The AOJ noted that the last imaging record of the Veteran's knee was in 1990.  

In an April 2013 C&P examination note, the VA examiner wrote that medical records outside the VA reference bilateral knee arthritis but never supplied a radiologist report.  He noted that no radiographic imaging had been supplied.  The examiner continued noting that the radiographic evidence of record showed no arthritis.  

In a September 2014 C&P Examination report, the Veteran was diagnosed with left knee chondromalacia patella.  The Veteran reported that he experienced flare-ups which impacted the function of his knee and stated that the pain could get to 7/10 or 8/10 in his left knee.

Left knee flexion was 100 degrees with no objective evidence of painful motion.  Left knee extension ended at 40 degrees with painful motion on extension beginning at 45 degrees or greater.  After repetitive-use testing, the Veteran's flexion and extension remained the same.  The Veteran had functional loss and/or functional impairment of his left knee that included less movement than normal and pain on movement.  The Veteran had no tenderness or pain to palpation for the joint line or soft tissues of his left knee.  Left knee flexion and extension were rated as 4/5 or active movement against some resistance.  Anterior instability, posterior instability, and medial-lateral instability were all normal.  

There was no history or evidence of recurrent patellar subluxation/dislocation.  The Veteran had never had "shin splints," had never had any meniscal conditions or surgical procedures for a meniscal condition, had never had a total knee joint replacement, had never had arthroscopic or other knee surgery, and no scars related to his left knee.  The VA examiner noted that the Veteran was able to straighten his left knee when not being observed but had to pull the knee with his hands to 45 degrees during the examination.  

The Veteran used assistive devices as a normal mode of locomotion including a wheelchair regularly and a cane occasionally.  There was no functional impairment of the left knee that no effective function remained other than that which would be equally well served by an amputation or prosthesis.  

Imaging studies of the Veteran's left knee were performed and no degenerative or traumatic arthritis was documented and there was no x-ray evidence of patellar subluxation.  The examiner noted that the Veteran's left knee would not impact his ability to work.

The VA examiner opined that C&P examination results was not deemed reliable due to the: 
inconsistent effort of the [V]eteran.  When being observed, he appeared very weak and unable to do much.  For example, when he had his back exam[ination], he had a great deal of difficulty getting up when laying on the table indicating severe pain in the low back.  During his knee exam[ination] the same maneuver was done with ease.  He could not straighten his [left] knee... and complained of severe pain when he was being examined.  When getting dressed he appeared to have no difficulty straightening the [left] knee.  Based on record review and radiographs, it is doubtful that he really needs a wheel chair.  As recently as July 30, 2014 he was observed using a cane instead of a wheel chair.  Because a reliable assessment could not be obtained, it is impossible to state what his employability would be due to his service-related conditions.

When discussing the DeLuca criteria, the examiner noted that increased pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  However, the examiner noted that the degree of limitation or timing were impossible to estimate without resorting to mere speculation.  The examiner's rationale was that while the Veteran reported flare-ups in his left knee, no flare-ups were noted during the examination.

The Board has not overlooked the Veteran's statements with regard to the severity of his left knee PFS, with chondromalacia patella.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, the Board finds his statements to be not credible.  Two separate VA examiners, on two different occasions, the March 2013 C&P examiner and the September 2014 C&P examiner, wrote that the Veteran's over-reporting of his pain and inconsistent range of motion invalidated the examinations.  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  Accordingly, the most probative medical evidence consists of the medical opinions from the March 2013 and September 2014 C&P examiners.

Because the Veteran has been found to over-report his pain and symptoms regarding his left knee on two separate examinations, the Board finds that it would be futile to remand this case back for a third examination.  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (nothing that the Veteran is accountable for his willful failure to cooperate with the Secretary in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence); see also Kowalski v. Nicholson, 19 Vet. App. 171, 175, (2005) (noting that "[A] veteran is free to refuse to report for a scheduled VA examination.  However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

In light of the Veteran's lack of cooperation on his multiple C&P examinations, the Board finds that there is no medical evidence to support a disability rating in excess of the 10 percent the Veteran is already receiving.  Absent a showing of good cause, the Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655(b) (2014).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  When a Veteran fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  Id.

Therefore, the Board finds that the Veteran's left knee PFS, with chondromalacia patella, more nearly approximates the criteria for a 10 percent disability rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §4.71a, DC 5256-5263 (2014).

The Veteran's additional symptoms included less movement than normal and pain on movement.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

Extraschedular Considerations

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left shoulder joint injury, with pain, strain, and dislocation, and his left knee PFS, with chondromalacia patella.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's left shoulder joint injury and left knee symptoms with the schedular criteria, the Board finds that his symptoms of pain, less movement than normal, and weakened movement are congruent with the disability pictures represented by the 20 percent rating assigned for left shoulder joint injury, with pain, strain, and dislocation, and 10 percent rating assigned for left knee PFS, with chondromalacia patella.  See 38 C.F.R. § 4.71a, DC 5202 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his left shoulder joint injury and left knee PFS with the pertinent schedular criteria does not show that his service-connected left shoulder joint injury and left knee PFS present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's left shoulder joint injury, with pain, strain, and dislocation, and his left knee PFS, with chondromalacia patella.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The claim of entitlement to service connection for a left hip disability is reopened.

Entitlement to service connection for a left hip disability is granted.

Entitlement to a disability rating in excess of 20 percent for left shoulder joint injury, with pain, strain, and dislocation, is denied.

Entitlement to a disability rating in excess of 10 percent for left knee PFS, with chondromalacia patella, is denied.


REMAND

In a May 2012 C&P Examination report, the Veteran was assigned a global assessment of functioning (GAF) score of 55.  The VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  In a March 2013 C&P Examination report, the Veteran was assigned a GAF score of 51.  The VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  In a February 2014 private examination, the Veteran was assigned a GAF score of 50.  The private examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that in 2013, the Veteran attempted suicide by overdosing on pills.  In a September 2014 C&P examination report, the examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner further noted that the Veteran had attempted suicide.  The Board notes that this C&P examination was based on the Diagnostic and Statistical Manual (DSM) of Mental Disorders V. VA regulations have not yet adopted the DSM V so this examination report is invalid.  On remand, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's MDD.

In a March 2013 C&P Back Examination report, the VA examiner noted that the examination was invalid because the Veteran's left hip pain was limiting his back movement, causing increased pain and decreased back range of motion.  In a follow-up April 2013 C&P Back Examination note, the VA examiner wrote that the back results were invalid because the Veteran's left hip was making his back pain complaint and condition worse.  In a September 2013 C&P Back Examination report, the VA examiner noted that the assessment of the Veteran was deemed unreliable due to the inconsistent effort of the Veteran.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2014).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, the failure by Veterans to cooperate during VA examinations "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

Concerning the issue of entitlement to TDIU, as the Veteran is now service-connected for a left hip disability and it is unclear what the current level of severity of his service-connected MDD and low back strain are, the Board finds that TDIU is inextricably intertwined with the issues of entitlement to service connection for MDD and a low back strain.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claims for increased ratings for MDD and a low back strain must be addressed before the Board can adjudicate the issue of entitlement to TDIU.  A new VA examination is necessary to evaluate whether the Veteran is entitled to TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected MDD and low back strain.  All requests for records and responses must be associated with the claims folder.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2014).

3. AFTER the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected MDD.  The examiner must use the DSM-4 Criteria in administering the examination.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for MDD.  The examiner is requested to respond to the following:

a. Assign a numerical code under the Global Assessment of Functioning (GAF) Scale.  The examiner should also indicate the degree of social and occupational impairment due to MDD.

b. In forming the requested opinion, the examiner is asked to review and discuss the lay statements of the Veteran in the claims file and the medical evidence of record.  The examiner is specifically requested to address the Veteran's attempted suicide in 2013.

c. The examiner is requested to address the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should offer an opinion as to whether the Veteran's service-connected disabilities at least as likely as not (50 percent probability or more) cause him to be unable to obtain and retain substantially gainful employment

4. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected low back strain.  The claims folder should be made available to and reviewed by the examiner.

a. The examiner should identify all orthopedic and related neurological pathology related to the Veteran's lumbar spine.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

b. The examiner should determine whether the low back strain has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

c. The examiner is requested to address the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should offer an opinion as to whether the Veteran's service-connected disabilities at least as likely as not (50 percent probability or more) cause him to be unable to obtain and retain substantially gainful employment.  

5. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


